     Case 2:12-cv-01894 Document 24 Filed 05/21/20 Page 1 of 1 PageID #: 130



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


DOROTHY MINIX,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:12-cv-01894


ETHICON WOMEN’S HEALTH AND UROLOGY,
et al.,

                          Defendants.


                          MEMORNADUM OPINION AND ORDER

       On May 5, 2020, I entered an order directing plaintiff to show cause on or

before May 19, 2020, why her case should not be dismissed without prejudice as to

the remaining defendants pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. Plaintiff has not shown cause. The court ORDERS that plaintiff’s case

must be dismissed without prejudice pursuant to Rule 4(m) for failure to serve the

remaining defendants within 90 days after the complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: May 21, 2020
